Citation Nr: 0521311	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

L.J. Bakke




INTRODUCTION

The veteran served on active duty from June 1962 to September 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the veteran's private evaluating 
physician proffered an opinion in March 2003 that the veteran 
has developed chronic depression as a result of disabilities 
acquired as a result of his active service.  A claim for 
major depression is thus inferred and is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
further development to verify the averred inservice stressors 
is required.  In addition, it appears there is some confusion 
concerning which neuropsychiatric diagnosis is appropriate.

First, the veteran reported, that he served as a member of 
the 3rd Marine Division and, from 1963 to 1964 he 
participated in certain covert operations in southeast Asia 
including Vietnam and the Philippines.  The veteran worked as 
a rifleman and a communications specialists during these 
operations.  He reported that the Marines were on high alert, 
issued ammunition, and that were exposed to hostile 
situations in which they were faced with guerilla warfare and 
saw dead bodies.  In particular, he describes seeing a dead 
woman whose children were still with her.     

Available service personnel records reflect that the veteran 
was assigned to 1st CommCo(Prov), FMF, HqBn, 3rd MarDiv from 
May 1963 to June 1964, and that during this time, his 
military occupational specialty, or MOS, was as a teletype 
operator.  Embarkation slips reflect that he traveled to and 
from Taiwan, the Philippines, and Japan.  In addition, an 
Internet search confirmed that the 3rd Marine Division 
arrived in Japan in August 1953 to support the 1st Marine 
Division in the defense of the Far Eastern area.  In 1956, 
the Division moved to Okinawa and remained there in a 
readiness posture until 1965, when it opened the Marine 
Compound at the Danang Air Base in Vietnam.  However, the RO 
has not yet had the opportunity to attempt to verify the 
veteran's averred stressors with Headquarters, U.S. Marine 
Corps.  This must be done.

Moreover, the Board finds that further search should be made 
to obtain additional service personnel and medical records, 
to include citations of any and all awards, pay records, and 
any administrative records.

Second, the Board notes that the claims file contains a 
diagnosis of PTSD, as secondary to the stresses he reported 
experiencing on active duty.  The diagnosis, by a private 
physician in March 2003, was informed by results of clinical 
testing.  While the physician did not specifically indicate 
that he had reviewed the veteran's medical records, the 
stressors the physician noted in the evaluation report are 
consistent with those the veteran has reported experiencing 
throughout his record.

Yet, a VA examination report dated in June 2003, which 
included review of the claims file but did not reference the 
results of any clinical testing, shows that the veteran was 
found to manifest dementia associated with head injury, by 
history, and a schizoid personality.  The examiner referenced 
the veteran's history of head trauma in 1977, which was 
subsequent to his discharge from active service, and at age 
four, obviously prior to his active service.  A review of the 
record reflects that the veteran was found to be permanently 
and totally disabled in March 1986, effective from March 
1985, due to a diagnosis of major depression, recurrent, with 
avoidant personality disorder.  Diagnoses of dysthymic 
disorder, and a history of seizure disorder were also made 
but found to be zero percent disabling.  The veteran was 
found incompetent.  In June 1993, he was found to be 
competent, effective in the same month.  He was found to 
remain permanently and totally disabled due to a diagnosis of 
major depression.  The Board thus finds the conclusions made 
in the June 2003 VA examination to appear inconsistent with 
the remainder of the claims file.

The Board finds it would be helpful to fully develop the 
medical evidence in this case and then accord the veteran a 
VA examination to determine the nature, extent, and etiology 
of any diagnosed neuropsychiatric disorder, to include PTSD, 
with review of the claims file and in consideration of the 
medical evidence of record.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify VA and non-VA health 
care providers who have treated him for 
any neuropsychiatric disability, to 
include PTSD, since his discharge from 
active service in 1966.  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request copies of any and 
all inpatient and outpatient treatment 
records for treatment accorded him for 
any neuropsychiatric disability, to 
include PTSD, and to include any and all 
mental hygiene records, including copies 
of any and all individual and group 
therapy treatment records from the VA 
Medical Centers (MCs) in New Orleans, 
Louisiana, Biloxi and Gulfport, 
Mississippi, and any other VAMC the 
veteran may identify.

3.  The RO should obtain any additional 
service personnel records for the 
veteran, including any and all personal 
or unit citations, or other 
administrative records.  In addition, the 
RO should request copies of any and all 
orders, travel documents, and pay records 
issued concerning the veteran from May 
1963 through June 1964, that may show 
entitlement to hostile fire pay.  Special 
emphasis is placed on the following time 
periods
?	May to June 1963
?	July to September 1963
?	October to December 1963
?	January to March 1964
?	April to June 1964.

The Board is seeking to determine if and 
when he was accorded, hazardous or 
hostile fire pay, and combat pay and 
allowances, and to find evidence that he 
was dispatched to such places in 
southeast Asia as Vietnam and the 
Philippines with the 3rd Marine Division, 
or elements thereof.

The RO should contact appropriate 
sources, including the service department 
and the Defense Finance Accounting System 
(DFAS).

If the service personnel records are 
unavailable, the RO should use, if 
possible, alternative sources to obtain 
such records, using the information of 
record and any additional information the 
appellant may provide.  

Alternative sources may include, but not 
be limited to, methods of reconstruction 
of service records used in fire-related 
cases and reconstruction from unit 
morning reports, training records, and 
unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See Vibe's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, pares. 4.28 and 4.29.

The RO should complete suggested follow-
up actions referred by NPRC and the 
service department which could be used to 
verify daily personnel actions from NPRC.

The RO should search under any 
identification numbers associated with 
the veteran's name, including his service 
number.

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  The RO should request that 
Headquarters, U.S. Marine Corps provide 
any available information, which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide U.S. Marine Corps with 
a description of the averred stressors.  
The letter should include the following 
information:
?	The veteran's assignment to 1st 
CommCo(Prov), FMF, HqBn, 3rd 
MarDivFMF from May 1963 to June 
1964, during which the veteran avers
o	he and others of his unit 
participated in certain covert 
operations in southeast Asia 
including Vietnam and the 
Philippines
o	that he worked as a rifleman 
and a communications 
specialists during these 
operations
o	that the Marines were on high 
alert, issued ammunition, and 
that they were exposed to 
hostile situations in which 
they were faced with guerilla 
warfare and saw dead bodies, 
including the body of a dead 
woman whose children were still 
with her.

The RO should provide Headquarters, U.S. 
Marine Corps with copies of service 
personnel records obtained showing 
service dates and duties and units of 
assignment; copies of the veteran's 
stressor statements, and any further 
statements the RO receives pursuant to 
this Remand.

The RO is requested to also make a copy 
of the letter provided by the Defense and 
Armed Forces Affairs Office, Embassy of 
the Philippines, dated in February 2004, 
and to provide that with copies of the 
veteran's stressor statements to 
Headquarters, U.S. Marine Corps to assist 
them in their efforts to verify the 
veteran's stressors.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and the U.S. Marine Corp., and the 
service department, including the request 
for unit histories, unit morning reports, 
and any other information that may be 
used to verify these reported events. 

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number.

The Board realizes that this information 
may be classified.  If so, the Board 
requests that the U.S. Marine Corps 
and/or the Department of the Navy be 
asked to verify whether or not the 
veteran's particular claimed stressor are 
in any way plausible.

6.  When the above development has been 
completed, the RO should afford the 
veteran a VA examination, by the 
appropriate specialist, to determine the 
nature, extent, and etiology of any 
diagnosed neuropsychiatric disorder, to 
include PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disability, to 
include PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested neuropsychiatric 
disability, to include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neuropsychiatric 
pathology.  The examiner is 
specifically requested to offer the 
following opinions:
1.	is it as likely as not that any 
diagnosed PTSD is the result of 
stressors experienced during 
the veteran's active service 
or, in the alternative, had its 
onset during the veteran's 
active service?

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD in accordance with 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) and, if necessary, with Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), and 
the laws and regulations governing 
aggravation and aggravation of conditions 
pre-existing active service.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


